Citation Nr: 1637160	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS), to include as secondary to service-connected hepatitis C.  

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision and a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran testified at a Board hearing before the undersigned judge.  A transcript of the hearing is associated with the claims file.

The claim for service connection for PTSD and depressive disorder NOS has been recharacterized.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for PTSD and depressive disorder NOS has therefore been expanded to encompass any psychiatric disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additionally, the Virtual VA claims file contains relevant records, to include VA treatment records not considered by the agency of original jurisdiction (AOJ) in the most recent statement of the case.  As the case is being remanded, the AOJ will have the opportunity to review those records.  

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in statements in April 2013 and February 2014.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The issues of entitlement to service connection for cirrhosis and liver cancer, to include as secondary to hepatitis C, have been raised by the record in statements in December 2015 and during the July 2016 Board hearing.  However, these issues have not been adjudicated by the AOJ.  The Veteran and his representative are advised that effective March 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding all issues on appeal to attempt to obtain Social Security Administration (SSA) records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  In a January 2012 letter, VA notified the Veteran it had been informed he was in receipt of SSA benefits.  No such records are associated with the claims file and no attempts to obtain these records have been made.  

Regarding the Veteran's claim for an initial compensable rating for hepatitis C, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the Veteran was last examined in 2011.  At the Board hearing, the Veteran reported worsening of his hepatitis C symptoms.  In a December 2015 submission, the Veteran asserted he had advance liver disease and liver cancer, which was a progression of hepatitis C.  These indicate a potential worsening.  Additionally, a September 2015 letter from a VA practitioner stated that the Veteran's had a decline in his overall health status with the new diagnosis of hepatocellular carcinoma and a known history of cirrhosis secondary to hepatitis C.  Accordingly, a current examination is warranted.  

Regarding the claim for a psychiatric disorder, remand is required for development and another examination.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995) (noting that the phrase statement that there was no etiological relationship between a disorder and the onset of another disorder did not encompass aggravation).  A June 2010 VA examiner diagnosed depressive disorder and opined that the disorder had more to do with his failed marriage and continued social isolation, than with his diagnosed hepatitis C.  No aggravation opinion was provided.  An April 2011 VA examiner diagnosed depressive disorder and opined that it was somewhat complicated by his hepatitis C, but was not directly attributable to hepatitis C.  An August 2011 VA examiner determined there was no diagnosis of PTSD.  Accordingly, another examination is required.

Moreover, considering the Veteran's credible claims to being in a hostile combat zone, supported by his December 1970 military personnel records that notes "hostile fire pay" and "entered hostile fire zone," the Board finds a VA examination is warranted to determine any and all psychiatric disorders, to include PTSD and depressive disorder NOS, the Veteran has had and currently experiences as a result of his active service.  

Finally, with regard to the claim of entitlement to a TDIU, that claim is inextricably intertwined with the Veteran's issues on appeal and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The SSA must be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided. 

4.  After any additional records are associated with the claims file, afford the Veteran a VA examination for the purpose of identifying the severity of his service-connected hepatitis C.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire and must delineate all symptomatology associated with the hepatitis C, to include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction.  

5.  After any additional records are associated with the claims file and a VA examination for the Veteran's hepatitis C has been completed, provide the Veteran with an appropriate examination to determine the etiology of each diagnosed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner should determine whether the Veteran has current psychiatric diagnoses, to include PTSD and depressive disorder NOS.  If depressive disorder is not diagnosed, the prior diagnoses of record must be addressed

Second, for each diagnosed non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is otherwise related to active military service.

Third, if PTSD is diagnosed, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's combat stressors he alleges during the examination, or is related to a stressful event in service or fear of hostile military or terrorist activity.

Fourth, for each psychiatric diagnosis, the examiner must provide an opinion as to whether each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected hepatitis C.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Develop and adjudicate the Veteran's claim of entitlement to a TDIU.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, obtain a social and occupational survey, and/or refer the case to the Director of Compensation Service as is deemed necessary.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





